Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 1 of 7 PageID 121




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

   DEBORAH KOFLER,

          Plaintiff,

   v.                                            CASE NO.:      8:20-cv-01460-VMC-AEP

   SAYDE STEEVES CLEANING
   SERVICE, INC. and URBAN
   EMPLOYEE MANAGEMENT, INC.,

         Defendants.
   ____________________________________/

   PLAINTIFF’S FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, DEBORAH KOFLER (“Plaintiff”), by and through undersigned counsel,

   brings this action against Defendants, SAYDE STEEVES CLEANING SERVICE, INC. and

   URBAN EMPLOYEE MANAGEMENT, INC. (“Defendants”), and in support of her claims

   states as follows:

                                  JURISDICTION AND VENUE

          1.       This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

   U.S.C. § 201 et seq., for retaliation under 29 U.S.C. § 215(a)(3) and for violations of the

   Families First Coronavirus Response Act (“FFCRA”), 29 CFR 826.

          2.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C.

   § 201 et seq.

          3.       Venue is proper in the Middle District of Florida, because all of the events

   giving rise to these claims occurred in Hillsborough County, Florida.
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 2 of 7 PageID 122




                                               PARTIES

          4.      Plaintiff is a resident of Hillsborough County, Florida.

          5.      Defendant, SAYDE STEEVES CLEANING SERVICE, INC., is a Florida

   corporation in the business of providing commercial and residential cleaning services and has

   an office and place of business located in Brandon, in Hillsborough County, Florida.

          6.      Defendant, URBAN EMPLOYEE MANAGEMENT, INC., provided labor to

   Defendant, SAYDE STEEVES CLEANING SERVICE, INC., exercised control over the labor

   so provided, and issued checks to the employees, including Plaintiff.

          7.      Defendant, URBAN EMPLOYEE MANAGEMENT, INC., is a Florida

   corporation with an office a place of business located in Brandon, in Hillsborough County,

   Florida.

                                    GENERAL ALLEGATIONS

          8.      Plaintiff has satisfied all conditions precedent, or they have been waived.

          9.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

          10.     Plaintiff requests a jury trial for all issues so triable.

          11.     At all times material hereto, Plaintiff was “engaged in the production of goods”

   for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

   the individual coverage of the FLSA.

          12.     At all times material hereto, Plaintiff was an “employee” of Defendants within

   the meaning of the FLSA and thus was an “employee” under the FFCRA.

          13.     At all times material hereto, Plaintiff was an “eligible employee” within the

   meaning of the FFCRA.



                                                2
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 3 of 7 PageID 123




          14.    At all times material hereto, Plaintiff was employed at least 30 calendar days

   by Defendants.

          15.    At all times material hereto, Defendants were an “employer” within the

   meaning of the FLSA, 29 U.S.C. §203(d).

          16.    Defendant continues to be an “employer” within the meaning of the FLSA.

          17.    At all times material hereto, Defendants were and continue to be an enterprise

   engaged in the “providing of services for commerce” within the meaning of the FLSA, 29

   U.S.C. §§ 203(r) and 203(s).

          18.    At all times relevant to this action, the annual gross sales volume of Defendants

   exceeded $500,000 per year.

          19.    At all times material hereto, the work performed by Plaintiff was directly

   essential to the business performed by Defendants.

          20.    At all times material hereto, Plaintiff was an ‘employer” within the meaning of

   the FFCRA.

          21.    At all times material hereto, Plaintiff was engaged in commerce or was engaged

   in an activity affecting commerce.

          22.    At all times material hereto, Defendant, SAYDE STEEVES CLEANING

   SERVICE, INC., was a private entity employing fewer than 500 employees.

          23.    At    all   times   material       hereto,   Defendant,   URBAN    EMPLOYEE

   MANAGEMENT, INC., was a private entity employing fewer than 500 employees.




                                                3
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 4 of 7 PageID 124




                                               FACTS

           24.    Plaintiff began working for Defendants as a residential and commercial cleaner

   on or around February 28, 2020, and she worked in this capacity until on or around April 8,

   2020.

           25.    In or around March 2020, Plaintiff’s two minor children were affected by school

   closures due to COVID-19 and as a result were required to stay at home with Plaintiff.

           26.    On or around April 1, 2020, Plaintiff informed Defendants that her two minor

   children were at home due to COVID-19 related school closures, and Plaintiff requested paid

   leave in accordance with the FFCRA.

           27.    Defendants failed to respond to Plaintiff’s request in regard to her benefits

   under the FFCRA.

           28.    On or around April 8, 2020, Defendants terminated Plaintiff’s employment

   stating that she would be eligible for rehire in six months.

           29.    Defendants retaliated against Plaintiff for pursuing her rights under the FLSA

   and the FFCRA by terminating her employment.

           30.    Defendants’ actions were willful, and showed reckless disregard for the

   provisions of the FLSA and the FFCRA.

                                COUNT I – FLSA RETALIATION

           31.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 30 of

   this Complaint, as though fully set forth herein.

           32.    By pursuing her rights under the FFCRA, Plaintiff engaged in protected activity

   under the FLSA.



                                               4
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 5 of 7 PageID 125




          33.     By terminating Plaintiff's employment, Defendants retaliated against Plaintiff

   for engaging in protected activity under the FLSA.

          34.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

   within the meaning of 29 U.S.C. § 255(a).

          35.     Plaintiff was injured due to Defendants’ violations of the FLSA.

          WHEREFORE, Plaintiff demands:

                  (a)     A jury trial on all issues so triable;

                  (b)     That process issue and that this Court take jurisdiction over the case;

                  (c)     That this Court enter a judgment, stating that Defendants retaliated

                          against Plaintiff in violation of the FLSA;

                  (d)     Compensation for lost wages, benefits, and other remuneration;

                  (e)     Compensatory damages, including emotional distress, allowable at law;

                          and

                  (f)     For such further relief as this Court deems just and equitable.

                                COUNT II – FFCRA RETALIATION

          36.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 30 of

   this Complaint, as though fully set forth herein.

          37.     Plaintiff has minor children who were subject to school closures due to COVID-

   19.

          38.     By requesting paid leave due to Plaintiff’s inability to work as a result of her

   bona fide to care for her two minor children whose schools were closed and/or unavailable due

   to COVID-19, Plaintiff engaged in protected activity under the FFCRA.



                                                5
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 6 of 7 PageID 126




          39.     By terminating Plaintiff's employment, Defendants retaliated against Plaintiff

   for engaging in protected activity under the FFCRA.

          40.     The foregoing conduct, as alleged, constitutes a willful violation of the FFCRA.

          41.     Plaintiff was injured due to Defendants’ violations of the FFCRA.

          WHEREFORE, Plaintiff demands:

                  (a)     A jury trial on all issues so triable;

                  (b)     That process issue and that this Court take jurisdiction over the case;

                  (c)     That this Court enter a judgment, stating that Defendants retaliated

                          against Plaintiff in violation of the FFCRA;

                  (d)     Compensation for lost wages, benefits, and other remuneration;

                  (e)     Compensatory damages, including emotional distress, allowable at law;

                          and

                  (f)     For such further relief as this Court deems just and equitable.

                                     JURY TRIAL DEMAND

          Plaintiff demands trial by jury as to all issues so triable.




                                                6
Case 8:20-cv-01460-VMC-AEP Document 26 Filed 09/14/20 Page 7 of 7 PageID 127




         Dated this 14th day of September, 2020.

                                              Respectfully submitted,


                                              /s/ Christopher J. Saba
                                              CHRISTOPHER J. SABA
                                              Florida Bar Number: 0092016
                                              WENZEL FENTON CABASSA, P.A.
                                              1110 North Florida Avenue, Suite 300
                                              Tampa, Florida 33602
                                              Main Number: 813-224-0431
                                              Direct Dial: 813-321-4086
                                              Facsimile: 813-229-8712
                                              Email: csaba@wfclaw.com
                                              Email: tsoriano@wfclaw.com
                                              Attorneys for Plaintiff




                                          7
